                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


PRESTON BENNETT,

               Plaintiff,                                Case No. 18-cv-04268

               v.
                                                         Judge John Robert Blakey

THOMAS DART, et al.,

               Defendants.



                        MEMORANDUM OPINION AND ORDER

       This motion for class certification comes before this Court on remand from the

Seventh Circuit. Based upon Plaintiff’s representations to the Seventh Circuit and

the Seventh Circuit’s guidance, this Court grants Plaintiff’s renewed motion for class

certification. [107].

I.     Procedural Background 1

       On December 1, 2018, Plaintiff Preston Bennett filed his initial motion for class

certification. [27]. In that motion, Plaintiff sought to certify the following class:

               All inmates housed in Division 10 at the Cook County
               Department of Corrections from June 27, 2016 to the date
               of entry of judgment, who were prescribed either a walker,
               crutch, or cane by the medical staff and were denied an
               accommodation for toileting and showering.



1This Court assumes familiarity with the factual background explained in its Memorandum Opinion
and Order denying Plaintiff’s first motion for class certification. [103]. This Court incorporates by
reference the facts explained therein.


                                                 1
Id. at 1.   This Court denied that motion.      [103] at 1.   At that point, Plaintiff

maintained two alternative legal theories. One theory assumed that the Americans

with Disabilities Act (the ADA) and Rehabilitation Act’s (the Rehab Act) Structural

Standards did not apply, in which case the lawfulness of Defendants’ actions turned

upon whether Defendants afforded the class reasonable accommodations. Id. at 5–6.

Alternatively, Plaintiff argued that Division 10 must comply with the ADA and Rehab

Act’s Structural Standards, which require that Division 10 provide a grab bar for each

accessible shower and toilet. Id.

      This Court denied class certification for two reasons. First, this Court held

that, as to the reasonable accommodation analysis, the class lacked commonality

because the class included individuals of varying disabilities. Id. at 6. Additionally,

this Court held that although the class might satisfy commonality if the Structural

Standards theory controlled, this Court could not determine the legal question of

whether the Structural Standards or the reasonable accommodation theory governed

Division 10 prior to determining class certification without running afoul of the rule

against one-way intervention. Id. at 8. Accordingly, this Court denied Plaintiff’s

motion without prejudice.

      Plaintiff continued to pursue class certification and filed a renewed motion for

class certification. [107]. He then redefined the class as: “All inmates assigned to

Division 10 at the Cook County Department of Corrections from June 27, 2016 to the

date of entry of judgment, prescribed a cane, crutch, or walker by a jail medical

provider.” Id. at 1. While Plaintiff dropped his reference to individuals “denied an




                                          2
accommodation for toileting and showering,” this Court nonetheless remained

concerned that Plaintiff would continue to assert his reasonable accommodation

theory on behalf of the class (which continued to lack commonality even as redefined)

and/or would impermissibly seek to have this Court find that the Structural

Standards controlled in conjunction with his motion for class certification. [119].

Accordingly, this Court denied Plaintiff’s renewed motion as it determined Plaintiff’s

motion for class certification still remained contingent upon determining whether the

Structural Standards applied. Id. at 1 (“But his renewed motion is still dependent

upon this Court making ‘a favorable ruling on the merits’ of Plaintiff’s claim that the

Structural Standards govern.”) (citing Costello v. BeavEx, Inc., 810 F.3d 1045, 1057

(7th Cir. 2016)).

      Plaintiff then appealed this ruling. Br. for App., Bennett v. Dart, 20-8005 (7th

Cir. 2020). Upon review, the Seventh Circuit determined that Plaintiff’s new class

definition successfully avoided “all person-specific questions by contending that

Division 10, which was constructed in 1992, violates” the Structural Standards.

Bennett v. Dart, No. 20-8005, 2020 WL 1243233, at *1 (7th Cir. Mar. 16, 2020). The

Seventh Circuit further explained that because Plaintiff’s new class definition

embedded a legal conclusion—that the Structural Standards control—the class would

only prevail upon a successful application of the Structural Standards at summary

judgment or trial. Id. Plaintiff also represented to the Seventh Circuit that he had

now abandoned his reasonable accommodation analysis and, thus, his renewed

motion for class certification only raised questions regarding the application of the




                                          3
Structural Standards. Br. for Appellant, Bennett v. Dart, 20-8005, at 3 (7th Cir.

2020). Based upon Plaintiff’s recent abandonment of his reasonable accommodation

theory and because Plaintiff embedded his Structural Standards legal theory in his

class definition, the Seventh Circuit instructed that this Court need not determine

whether the Structural Standards apply at this stage.          Id.      Given Plaintiff’s

concession on appeal and following the guidance from the Seventh Circuit, this Court

now reconsiders Plaintiff’s motion and grants it, as set forth below.

II.   Legal Standard

      Federal Rule of Civil Procedure 23 governs class action suits. Fed. R. Civ. P.

23. Courts must complete a two-step analysis when determining whether to grant a

motion for class certification.    First, plaintiffs must satisfy Rule 23(a)’s four

requirements:

             (1) the class is so numerous that joinder of all members is
             impracticable (numerosity);

             (2) there are questions of law or fact common to the class
             (commonality);

             (3) the claims or defenses of the representative parties are
             typical of the claims or defenses of the class (typicality);
             and

             (4) the representative parties will fairly and adequately
             protect the interests of the class (adequacy of
             representation).

Lacy v. Cook Cty., 897 F.3d 847, 864 (7th Cir. 2018) (quoting Fed. R. Civ. P. 23(a)).

      Second, plaintiffs must also satisfy one of Rule 23(b)’s conditions. Id. Here,

Plaintiff seeks certification under Rule 23(b)(3), which requires both that common




                                          4
questions predominate and that proceeding as a class remains superior to other ways

of adjudicating the case. Priddy v. Health Care Serv. Corp., 870 F.3d 657, 660 (7th

Cir. 2017).   Additionally, the Seventh Circuit instructs that a class must be

“sufficiently definite that its members are ascertainable.” Lacy, 897 F.3d at 864

(citing Jamie S. v. Milwaukee Pub. Sch., 668 F.3d 481, 493 (7th Cir. 2012)). The

plaintiff bears the burden of proving, by a preponderance of the evidence, that

certification should be granted. Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 360, 373 (7th

Cir. 2015).

III.   Analysis

       Turning to the facts at hand, this Court begins by analyzing Rule 23(a)’s

numerosity requirement.      Numerosity exists when joining the class members

constitutes an “extremely difficult and inconvenient” undertaking. Pope v. Harvard

Banschares, Inc., 240 F.R.D. 383, 387 (N.D. Ill. 2006) (quoting Fields v. Maram, No.

04 C 0174, 2004 WL 1879997, at *3 (N.D. Ill. Aug. 17, 2004)). Typically, a class of 40

members satisfies numerosity.     Id.   Here, Plaintiff identifies a list of over 200

potential class members assigned to Division 10 and prescribed a cane, crutch, or

walker. [74]. The class contains far more than 40 individuals and, for that reason,

joining the class members remains difficult and inconvenient. Accordingly, Plaintiff

satisfies numerosity.

       Next, commonality occurs when the “class possesses common questions of law

or fact.” Oplchenski v. Parfums Givenchy, Inc., 254 F.R.D. 489, 495 (N.D. Ill. 2008).

Because Plaintiff represented to the Seventh Circuit that his current class definition




                                          5
remains viable only as to the Structural Standards, embedding that legal theory in

the class definition, the renewed class now maintains sufficient commonality. The

class satisfies commonality because under the Structural Standards analysis, the sole

legal question concerns the legality Division 10’s shower and toileting facilities. As

the parties agree that all the class members need assistance using the shower and

toileting facilities and that Division 10 does not comply with the Structural

Standards, the legal question of whether the Structural Standards control will

generate class wide answers and control resolution of this case. Balderrama-Baca v.

Clarence Davids & Co., 318 F.R.D. 603, 609–10 (N.D. Ill. 2017) (quoting Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)). For this reason, the class meets the

commonality requirement.

      Typicality requires the named plaintiff’s claim to arise “from the same event

or practice or course of conduct that gives rise to the claims of other class members”

and that “his or her claims are based on the same legal theory.” Keele v. Wexler, 149

F.3d 589, 595 (7th Cir. 1998) (quoting De La Fuente v. Stokely–Van Camp, Inc., 713

F.2d 225, 232 (7th Cir. 1983)). Given that Plaintiff’s renewed class definition embeds

his legal theory, [107] at 1, his claim remains based upon the same legal theory as

the class. Because the claims of Plaintiff and the class depend upon the resolution of

an identical question—whether Division 10 must comply with the Structural

Standards—the class satisfies typicality. Starr v. Chi. Cut Steakhouse, LLC, 75 F.

Supp. 3d 859, 873 (7th Cir. 2014).




                                          6
      To meet adequacy, Rule 23(a)’s final requirement, Plaintiff must show that he:

(1) does not possess a conflicting or antagonistic interest to the class; (2) remains

sufficiently interested in the case outcome to ensure vigorous advocacy; and (3) his

counsel remains experienced, competent, and qualified to conduct this litigation.

Cicilline v. Jewel Food Stores, Inc., 542 F. Supp. 2d 831, 837 (N.D. Ill. 2008).

Defendants declined to challenge adequacy.         [110].   Even if they had, Plaintiff

sufficiently demonstrates adequacy. For example, Plaintiff ambulates with the help

of crutches, [107] at 3, so he possesses the same interest as the class in seeing that

Division 10 complies with the Structural Standards (if the law required it to do so).

Moreover, as demonstrated by the recent appeal, Plaintiff and his counsel possess

sufficient interest in vigorously litigating this case on behalf of the class. Plaintiff’s

counsel has also served as class counsel in other civil rights cases, id. at 8 n.5, and,

thus, remain competent to try this case. Accordingly, this Court finds the Rule 23(a)

requirements met.

      Looking next at the ascertainability requirement, this Court notes that the

class definition clearly defines the class members by objective criteria—i.e., all

inmates assigned to Division 10, during a specific time period, whom Defendants

prescribed a cane, crutch, or walker. Id. at 1. The objective nature of the class

definition makes the class reasonably ascertainable. Mullins v. Direct Digital, LLC,

795 F.3d 654, 657 (7th Cir. 2015).

      Finally, this Court considers whether Plaintiff’s class satisfies one of Rule

23(b)’s conditions.   Plaintiff accomplishes this task through the predominance




                                            7
requirement. Predominance requires “that the legal or factual questions that qualify

each class member’s case as a genuine controversy are sufficiently cohesive to

warrant adjudication by representation.” Langendorf v. Skinnygirl Cocktails, LLC,

306 F.R.D. 574, 582 (N.D. Ill. 2014) (internal quotation marks omitted). Plaintiff

satisfies this requirement because almost the entirety of the class case now turns

upon a single legal question: whether the ADA and Rehab Act’s Structural Standards

apply to Division 10. This common question represents the critical aspect, if not the

totality, of Plaintiff’s case, thereby satisfying predominance. Messner v. Northshore

Univ. HealthSystem, 669 F.3d 802, 815 (7th Cir. 2012). Additionally, Plaintiff also

satisfies the superiority requirement. As the merits of Plaintiff’s proposed class turn

upon a single legal question, proceeding as a class achieves economies of time, effort,

and expense and promotes uniformity of decision. Wilkins v. Just Energy Grp., Inc.,

308 F.R.D. 170, 190 (N.D. Ill. 2015).

IV.   Conclusion

      For the reasons explained above, this Court grants Plaintiff’s renewed motion

for class certification [107].   All future dates and deadlines will be adjusted as

necessary.



Dated: April 9, 2020

                                               Entered:



                                               ____________________________________
                                               John Robert Blakey



                                           8
    United States District Judge




9
